DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, FIGs 1A-3, claims 1-3, 6, 13-16, and 20 in the reply filed on 10/19/2022 is acknowledged.
Claims 5, 7-12, and 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill et al (US 2019/0015288).

Merrill teaches regarding claim:

1. A myofascial release device kit for attaching to the framework of a weightlifting rack, the myofascial release device kit comprising: a head member 18, comprising an opening 51 for receiving a shaft member 22/21; the shaft configured to removably secure within the opening of the head member (fig 5); and a securing member (assembly of 28 and adjacent 29) sized to fit around and releasably secure to the shaft (figs 4 and 5).	

3. The myofascial release device kit as in claim 1, wherein the securing member is toroidal in shape (29 is a toroidal/ring shaped washer).

4. The myofascial release device kit as in claim 1, further comprising a washer sized and shaped to fit around the shaft (other washer 29).

13. A myofascial release system, comprising: a weightlifting rack; and a myofascial release device comprising: a head member; a shaft connected to the head member; and a securing member configured to releasably secure the myofascial release device to the weightlifting rack (rack in fig 9, remainder as discussed above).

14. The myofascial release system of claim 13, wherein, when the myofascial release device is anchored to the weightlifting rack, the shaft passes through one or more apertures of a support member of the weightlifting rack and the securing member releasably secures to the shaft from a side of the support member that is opposite the head member (fig 9).

15. The myofascial release system of claim 13, wherein the shaft is removably connected to the head member (as discussed above).

16. The myofascial release system of claim 15, wherein, when the myofascial device is anchored to the weightlifting rack, the myofascial release device further comprises a washer positioned between the head member and a face of the support member of the weightlifting rack (second washer 29, fig 9).

20. A method for mounting a myofascial release apparatus to a support member of a weightlifting rack, comprising: inserting a shaft through one or more apertures of the support member such that a head member connected to the shaft abuts at least a portion of the support member or a washer abutting the support member and such that the shaft extends beyond a perimeter of the support member; fitting a toroidal securing member around the shaft such that the toroidal securing member abuts at least a portion of the support member, wherein the toroidal securing member becomes removably secured to the shaft (fig 9, as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill in view of Wersland et al (US 2020/0214930, effectively filed 3/27/2018).

Merrill teaches regarding claim: 2. The myofascial release device kit as in claim 1, but does not teach the head member further comprising a magnet for removably securing the head member to the shaft, the magnet being positioned within the opening of the head member. Merrill instead teaches a threaded connection as discussed above and seen in FIG 4. Wersland also teaches a myofascial release device (FIG 1) with a shaft 102 and a head member 10. Wersland further teaches the head member being attached via threading or magnets ([0028]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threading in the opening of the head member of Merrill with the magnets of Wersland for providing a faster way to remove and attach the head member.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill.

Merrill teaches regarding claim: 6. The myofascial release device kit as in claim 4, wherein the shaft is cylindrical in shape (fig 4), but is silent as to the dimension, specifically wherein a circular cross-section of the one or more collars has a diameter selected from the group consisting of: 1/2-inch, 3/4-inch, 5/8-inch, or 1-inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Merrill to have a shaft of one of the claimed diameters since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Merrill would not operate differently with one of the claimed diameters. Further, applicant places no criticality on the diameter claimed, indicating only that the diameter is one of several possibilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784